Affirmed as modified; Opinion Filed May 7, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00366-CR

                               NUBIA SANCHEZ, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 17-10431-86-F

                             MEMORANDUM OPINION
                          Before Justices Myers, Osbourne, and Nowell
                                   Opinion by Justice Myers
       Appellant Nubia Sanchez pleaded guilty to the offense of attempted murder and was

sentenced to sixteen years’ imprisonment and a $2,000 fine. In one issue, appellant contends the

State did not provide sufficient notice it would seek a deadly weapon finding. We affirm.

                           BACKGROUND AND PROCEDURAL HISTORY

       The indictment charged appellant with the offense of conspiracy to commit capital murder.

She pleaded guilty to the lesser-included offense of attempted murder, without an agreement as to

punishment.

       The evidence shows that on the morning of June 21, 2017, David Gillette hid in the garage

at the home of appellant and her husband, Othon Sanchez, waited for Othon to walk by on his way

to tend to a cow, and then shot at Othon multiple times using a “Judge,” a pistol with a rifle stock

and scope. Appellant’s pretrial confession and text messages with Gillette indicate she had been
in a long-term relationship with him and that they had talked about killing Othon. Othon testified

at the sentencing hearing that about three months prior to the incident, appellant told him she was

no longer in love with him and wanted a divorce.

       At the sentencing hearing, the State asked the trial court to make an affirmative finding that

a deadly weapon was used in the offense. The defense objected it had not received notice of the

State’s intent to seek a deadly weapon finding. The trial court ultimately concluded appellant had

been counseled that the court could make the deadly weapon finding, admonishing appellant in

part as follows:

       THE COURT: Let’s go back on the record. We’re back on the record. Ms.
       Sanchez, let me just––let me do this, okay, so that it’s all clear. Did your attorney
       go over with you the consequences specifically on the deadly weapon issue?

       THE DEFENDANT: Yes.

       THE COURT: And so you knew today that I could find you––I could find a deadly
       weapon on this case. Is that correct, or is that not correct?

       THE DEFENDANT: Yes.

       THE COURT: Let me just ask you this question then: if you were given the choice
       to throw out the plea and not go forward with the plea or withdraw your plea
       knowing that I can––now knowing that I can find you guilty with the deadly
       weapon, would you do that? But also knowing there is a consequence to that. If I
       throw out the plea, that also means the first-degree felony is back on the table. Do
       you understand that?

       THE DEFENDANT: Yes.

       THE COURT: Do you want to go forward now knowing that I can make a deadly
       weapon finding?

       THE DEFENDANT: Yes.

       THE COURT: And you understand, you’ve gone over that with your attorney,
       what that means?

       THE DEFENDANT: Yes.

       The trial court overruled the defense’s objection, satisfied that appellant had been properly

admonished on the full range of punishment, including the deadly weapon finding, and that the

                                                –2–
plea was voluntarily entered. The trial court then found appellant guilty and assessed punishment

at sixteen years’ imprisonment and a $2,000 fine. The court also made the deadly weapon finding.

Appellant filed a motion for new trial that was overruled by operation of law, and this appeal

followed.

                                            DISCUSSION

       Appellant’s argument is that the deadly weapon notice is insufficient to sustain the court’s

deadly weapon finding. She complains that because there was no allegation in the indictment

comporting with the definition of a deadly weapon as set out in the Texas Penal Code, she was not

put on notice that there would be an issue in the case concerning the use or exhibition of deadly

weapon, as required for the entry of a deadly weapon finding in the judgment.

       The indictment alleged that on or about June 21, 2017, in Kaufman County, Texas,

appellant did then and there,

       with the intent that Capital Murder, a felony, be committed, agree with David
       Gillette that they OR one of them would engage in conduct that would constitute
       the offense, to-wit: kill Othon Sanchez, and David Gillette performed an overt act
       in pursuance of the agreement, to-wit: by shooting at Othon Sanchez.

During the sentencing hearing, after determining appellant had been admonished that the court

could make a deadly weapon finding and after giving appellant the opportunity to withdraw her

plea, the trial court overruled the defense’s notice objection and entered the deadly weapon finding.

       A deadly weapon finding may be made if a defendant used or exhibited a deadly weapon

during the offense or was a party to the offense and knew that a deadly weapon would be used or

exhibited. TEX. CODE CRIM. PROC. ANN. art. 42A.054(b); Lafleur v. State, 106 S.W.3d 91, 96 n.33

(Tex. Crim. App. 2003). A defendant is entitled to written notice that the State intends to seek an

affirmative weapon finding. Ex parte Huskins, 176 S.W.3d 818, 820 (Tex. Crim. App. 2005); Ex

parte Brooks, 847 S.W.2d 247, 248 (Tex. Crim. App. 1993) (per curiam). Failure to give any

notice requires that the deadly weapon finding be excluded from the judgment. Patterson v. State,
                                                –3–
138 S.W.3d 643, 647 (Tex. App.—Dallas 2004, no pet.).

       The notice requirement is satisfied when the indictment alleges use of a deadly weapon.

Ex parte Huskins, 176 S.W.3d 818, 820 (Tex. Crim. App. 2005). Even when, as in this case, the

indictment does not name a specific weapon or state that a deadly weapon was used, the notice

requirement is satisfied when the manner of committing the alleged offense necessarily involves

or implies use of a deadly weapon. See Blount v. State, 257 S.W.3d 712, 714 (Tex. Crim. App.

2008) (holding that allegation of aggravated assault by causing serious bodily injury with weapon

or instrument “necessarily implies the use of a deadly weapon,” which is anything that in the

manner of its use or intended use is capable of causing serious bodily injury); Jimenez v. State,

Nos. 05–01–00738–CR, 05–01–00739–CR, 2002 WL 1340294, at **2–3 (Tex. App.––Dallas

2002, pet. ref’d) (not designated for publication) (where indictment did not name or describe the

weapon but alleged that defendant caused “bodily injury” to complainant by “shooting” him, there

was no specific deadly weapon allegation in indictment, and State did not provide any other form

of written notice, notice was nevertheless sufficient because language in indictment necessarily

implied defendant used firearm to injure complainant); see also Bethel v. State, 842 S.W.2d 804,

806 (Tex. App.––Houston [1st Dist.] 1992, no pet.) (indictment that charged defendant with

causing death of victim by hitting victim with hammer or unknown object was sufficient notice of

State’s intent to pursue deadly weapon finding).

       The notice requirement was satisfied in this case by the indictment alleging Gillette shot at

Othon in pursuance of an agreement to kill him––an allegation that necessarily involved or implied

the use of a deadly weapon. To “kill” is defined as “[t]o end life; to cause physical death.”

BLACK’S LAW DICTIONARY 1002 (10th ed. 2014). A deadly weapon includes anything that in the

manner of its intended use is capable of causing death.          See TEX. PENAL CODE ANN. §

1.07(a)(17)(B). An indictment alleging that a person shot at a victim in furtherance of an

                                               –4–
agreement to cause that person’s death necessarily alleges the person shot at the victim with

something that was capable of causing death in the manner it was used. In addition, “shoot” is

defined as “[t]o strike with something shot; to hit, wound, or kill with a missile discharged from a

weapon.” BLACK’S LAW DICTIONARY 1378 (5th ed. 1979). The term “shooting” generally implies

the use of a firearm. See Jimenez, 2002 WL 1340294, at *3. Furthermore, a firearm is a deadly

weapon per se. See TEX. PENAL CODE ANN. § 1.07(a)(17)(A).

       Appellant’s contrary arguments are unpersuasive. She appears to argue that the indictment

did not provide her sufficient notice because it did not name a particular weapon or contain an

allegation that a deadly weapon was used. But as we have already discussed, the indictment did

not need to be so particular if the use of a deadly weapon was necessarily involved or implied, as

it was here. We also note that appellant cites a 1990 case from the El Paso Court of Appeals that

concluded the defendant was not given adequate notice of the State’s intent to seek a deadly

weapon finding. Powell v. State, 808 S.W.2d 102, 104 (Tex. App.––El Paso 1990, no pet.). In

Powell, following a punishment hearing before the court, the trial court ruled it would make an

affirmative finding of use of a deadly weapon, and that finding was entered in the judgment. Id.

The appellant did not object when the trial court made the finding. Id. at 105. The appellate court

found that the appellant’s failure to object to the entry of the deadly weapon finding had not waived

the issue of lack of notice of the State’s intent to seek a deadly weapon finding. Id. Yet as the

Court of Criminal Appeals subsequently recognized in Lafleur v. State, the Texas Code of Criminal

Procedure was amended in 1991 to permit the entry of a deadly weapon finding based on a

determination that a party to the offense knew a deadly weapon would be used or exhibited during

the commission of the offense. See Lafleur, 106 S.W.3d at 96 n. 33.

       In this case, there is ample evidence in the record supporting such a finding. We conclude

the trial court did not err in making the deadly weapon finding, and we overrule appellant’s issue.

                                                –5–
       We affirm the trial court’s judgment.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
180366F.U05




                                               –6–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 NUBIA SANCHEZ, Appellant                           On Appeal from the 86th Judicial District
                                                    Court, Kaufman County, Texas
 No. 05-18-00366-CR         V.                      Trial Court Cause No. 17-10431-86-F.
                                                    Opinion delivered by Justice Myers.
 THE STATE OF TEXAS, Appellee                       Justices Osborne and Nowell participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

Judgment entered this 7th day of May, 2019.




                                              –7–